Case 1:20-cv-00544-DDD-JPM Document 27 Filed 03/23/21 Page 1of1PagelD#: 141

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DENA HELTON, CIVIL ACTION 1:20-CV-00544
Plaintiff
VERSUS JUDGE DRELL
ROOT INSURANCE CO.,
Defendant MAGISTRATE JUDGE PEREZ-MONTES

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Helton’s Motion to Amend (ECF No. 9) is DENIED IN
PART insofar as it moves to add Kenneth Helton as a Defendant, and GRANTED IN
PART in all other respects. Helton is ORDERED to FILE A REVISED AMENDED
COMPLAINT.

IT IS ORDERED that Helton’s Motion to Remand (ECF NO. 10) is DENIED.

THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

this? 2. "Ay of March, 2021.

JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

ee

 
